          Case 4:20-cv-00770-KGB Document 6 Filed 01/27/21 Page 1 of 1




                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

RICKY ASHLEY, ADC #099718C                                                       PETITIONER

v.                               Case No. 4:20-cv-00770-KGB

DEXTER PAYNE, Director of the Arkansas
Department of Correction                                                       RESPONDENT

                                             JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that petitioner Ricky Ashley’s petition for a writ of habeas corpus is dismissed without

prejudice. The relief requested is denied.

       It is so adjudged this 27th day of January, 2021.


                                                    _________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
